i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                      Nos. 04-09-00511-CR, 04-09-00512-CR, 04-09-00513-CR,
                                04-09-00514-CR, & 04-09-00515-CR

                                            Sally LEESON,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
     Trial Court Nos. 08-1270-CR, 08-1474-CR, 08-1475-CR, 08-1476-CR, & 09-0026-CR
                           Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 11, 2009

DISMISSED

           On September 15, 2009, this court issued an order stating these appeals would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right

of appeal was made part of the appellate record within thirty days. See TEX . R. APP . P. 25.2(d), 37.1;

see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003, order).
                       04-09-00511-CR, 04-09-512-CR, 04-09-00513-CR, 04-09-00514-CR, & 04-09-00515-CR

Appellant did not file an amended certification. The clerk’s record does not contain a certification

that shows the defendant has the right of appeal; to the contrary, the trial court certification in the

record states “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

The clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s

record supports the trial court’s certification that defendant has no right of appeal. See TEX . R. APP .

P. 25.2(a)(2). Accordingly, we dismiss the appeals. See TEX . R. APP . P. 25.2(d).



                                                         PER CURIAM

DO NOT PUBLISH




                                                   -2-